DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 17-40 are pending wherein claims 17-32 are currently under examination and claims 33-40 are withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to a non-elected method for producing a hot rolled steel sheet. Applicant’s election of claims 17-32 was made in the Response filed on February 16, 2021. Because Applicant did not specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01(a)). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18, 20, 22, 24, 26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2012/0031528). 
In regard to claim 17, Hayashi et al. (‘528) discloses high strength, hot rolled steel sheets having compositions relative to that of the instant invention as set forth below (abstract and [0011-0018]).

Element
Instant Claim
(mass percent)
Hayashi et al. (‘528)
(mass percent)
Overlap
C
0.03 – 0.1 
0.03 – 0.1
0.03 – 0.1 
Si
0 – 1.5 
0.01 – 1.5 
0.01 – 1.5 
Mn
1.0 – 2.5 
1.0 – 2.5 
1.0 – 2.5 
P
0 – 0.1
0 – 0.1 
0 – 0.1 
S
0 – 0.02
0 – 0.02 
0 – 0.02 
Al
0.01 – 1.2 
0.01 – 1.2 
0.01 – 1.2 
N
0 – 0.01 
0 – 0.01 
0 – 0.01 
Ti
0.015 – 0.15 
0.06 – 0.15 
0.06 – 0.15 
Nb
0 – 0.1 
0.005 – 0.1 
0.005 – 0.1 
Cu
0 – 1 
0.005 – 1 
0.005 – 1
Ni
0 – 1 
0.005 – 1 
0.005 – 1 
Mo
0 – 0.2 
0.005 – 0.2  
0.005 – 0.2 
V
0 – 0.2 
0.005 – 0.2 
0.005 – 0.2 
Cr
0 – 1 
0.005 – 1 
0.005 – 1 
W
0 – 0.50
-
0
Mg
0 – 0.005 
0.0005 – 0.005
0.0005 – 0.005
Ca
0 – 0.005 
0.0005 – 0.005
0.0005 – 0.005
REM
0 – 0.1 
-
0
B
0 – 0.005 
0.0005 – 0.005
0.0005 – 0.005
Zr+Sn+Co+Zn
0 – 0.05 


Fe
Balance
Balance
Balance


The Examiner notes that the amounts of carbon, silicon, manganese, phosphorus, sulfur, aluminum, nitrogen, titanium, niobium, copper, nickel, molybdenum, vanadium, tungsten, magnesium, calcium, rare earth metals, boron, zirconium, tin, cobalt and zinc for the steel alloys disclosed by Hayashi et al. (‘528) are within the ranges disclosed by the instant invention. 
With respect to the recitation “a microstructure containing, in terms of area ratio, 20% or more of bainite, with 50% or more in terms of area ratio of the balance being ferrite” in claim 17, the Examiner notes that Hayashi et al. (‘528) discloses bainite at an area ratio of 40% or more and the balance being either one or both of ferrite and martensite (abstract and [0011]). Therefore, one having ordinary skill in the art could clearly envisage each species disclosed by Hayashi et al. (‘528), the first being a microstructure having 40% or more of bainite with ferrite being the balance, the second being a 
With respect to the recitation “a number density of fine carbo-nitrides having a particle diameter of 10 nm or less among Ti carbo-nitrides in the hot-rolled steel sheet is 1.0x1017 per cm3 or less” in claim 17, Hayashi et al. (‘528) discloses a density of Ti(C,N) precipitates having sizes of 10 nm or smaller in the range of 1010 precipitates/mm3 or more [0011], which would be equivalent to saying 1013 precipitates/cm3 or more (since there would be 1000 mm3 per cm3. Therefore, the quantity of titanium carbonitrides in Hayashi et al. (‘528) would overlap the range of the instant invention, thereby establishing prima facie obviousness. MPEP 2144.05 I. 
With respect to the transitional phrase “consisting of” in claim 17, the Examiner notes that Hayashi et al. (‘528) does not require the presence of elements beyond that specified in claim 17 and therefore reads on the claim(s).
With respect to the recitation “for a tailored rolled blank” in claim 17, the Examiner considers this recitation an intended use of the hot rolled steel sheet that would not further limit the structure of the steel sheet. MPEP 2111.02 II. 
With respect to the recitation “at a depth position that is equivalent to one-half of a sheet thickness from a surface of the hot-rolled steel sheet, an average value of pole densities of an orientation group {100}<011> to {223}<110> comprising crystal orientations {100}<011>, {116}<110>, {114}<110}, {113}<110>, {112}<110>, {335}<110> and {223}<110> is four or less and a pole density of a {332}<113> crystal orientation is 4.8 or less” in claim 17, the Examiner notes that Hayashi et al. (‘528) discloses the same composition processed by hot rolling, microstructures of the same variety (40% or more bainite with a balance of ferrite) as the invention and Ti(C,N) precipitate quantities that overlap the range of the instant invention. Therefore, the claimed average value of pole densities of an orientation group {100}<011> to {223}<110> comprising crystal orientations {100}<011>, {116}<110>, {114}<110}, {113}<110>, {112}<110>, {335}<110> and {223}<110> is four or less and a pole density of a {332}<113> crystal orientation is 4.8 or less at a depth position that is equivalent to one-half of a sheet thickness from a surface would be expected. MPEP 2112.01 I. 

In regard to claim 18, Hayashi et al. (‘528) discloses 0.005 to 1 mass percent niobium, which encompasses the range of the instant invention [0014]. 
In regard to claims 20 and 28, Hayashi et al. (‘528) discloses 0.0005 to 0.005 mass percent magnesium, which is the same range as the instant invention [0014]. 
In regard to claims 22, 24, 26 and 30, Hayashi et al. (‘528) discloses 0.0005 to 0.005 mass percent boron, which is within the range of the instant invention [0014]. 

Claims 19, 21, 23, 25, 27, 29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2012/0031528) as applied to claims 17, 18, 20, 22, 24, 26, 28 and 30, and further in view of Nam et al. (Effect of tin on the corrosion behavior of low-alloy steel in an acid chloride solution). 
In regard to claims 19, 21, 23, 25, 27, 29 and 31-32, Hayashi et al. (‘528) discloses low-alloy steels as set forth above, but Hayashi et al. (‘528) does not specify the presence of tin in an amount of 0.005 to 0.05 mass percent.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to add 0 to 0.10 weight percent tin, as disclosed by Nam et al., to the low alloy steels containing copper, as disclosed by Hayashi et al. (‘528), in order to reduce the corrosion rate, as disclosed by Nam et al. (Introduction, page 14, right column). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.10,329,637 alone, or alternatively as evidenced by Fujita et al. (US 2012/0042994) and Fujita et al. (JP 2008-013835). Although the claims at issue are not identical, they are not patentably distinct from each other because:
In regard to instant claim 17, claim 1 of U.S. Patent No. 10,329,637 discloses a rolled steel plate for a tailored rolled blank comprising: a chemical composition consisting of, the same composition as in instant claim 17 as well as the other limitations below the preamble. Instant claim 17 differs from claim 1 of U.S. Patent No. 10,329,637 because claim 17 recites “hot-rolled” instead of “heat-rolled”. Thus, the interpretation of “heat rolled” would have to be either “warm rolled” or “hot rolled”. However, because the microstructure, crystal orientations, number density of titanium carbonitrides and bake hardening amount are the same, “heat-rolled” and “hot rolled” would be at least obvious variants of one another. Alternatively, as evidenced by Fujita et al. (‘994) it is disclosed that a slab is heat-rolled to a thickness of 3.2 mm [0036] in documents such as Fujita et al. (JP ‘835) and the rolling with heat applied is hot rolling 
In regard to instant claim 18, claim 2 of U.S. Patent No. 10,329,637 discloses the same amounts of niobium, copper, nickel, molybdenum, vanadium, chromium and tungsten as in instant claim 18. 
In regard to instant claim 19, claim 3 of U.S. Patent No. 10,329,637 discloses the same amounts of zirconium, tin, cobalt and zinc as in instant claim 19. 
In regard to instant claim 20, claim 4 of U.S. Patent No. 10,329,637 discloses the same amounts of magnesium, calcium and rare metal as in instant claim 20. 
In regard to instant claim 21, claim 5 of U.S. Patent No. 10,329,637 discloses the same amounts of zirconium, tin, cobalt and zinc as in instant claim 21. 
In regard to instant claim 22, claim 6 of U.S. Patent No. 10,329,637 discloses the same amount of boron as in instant claim 22. 
In regard to instant claim 23, claim 7 of U.S. Patent No. 10,329,637 discloses the same amount of zirconium, tin, cobalt and zinc in the same amounts as in instant claim 23. 
In regard to instant claim 24, claim 8 of U.S. Patent No. 10,329,637 discloses the same amount of boron as in instant claim 24. 
In regard to instant claim 25, claim 9 of U.S. Patent No. 10,329,637 discloses the same amounts of zirconium, tin, cobalt and zinc as in instant claim 25. 
In regard to instant claim 26, claim 10 of U.S. Patent No. 10,329,637 discloses the same amount of boron as in instant claim 25. 
In regard to instant claim 27, claim 11 of U.S. Patent No. 10,329,637 discloses the same amounts of zirconium, tin, cobalt and zinc as in instant claim 27. 
In regard to instant claim 28, claim 12 of U.S. Patent No. 10,329,637 discloses the same amounts of magnesium, calcium and rare earth metal as in instant claim 28. 

In regard to instant claim 30, claim 14 of U.S. Patent No. 10,329,637 discloses the same amount of boron as in instant claim 30. 
In regard to instant claim 31, claim 15 of U.S. Patent No. 10,329,637 discloses the same amounts of zirconium, tin, cobalt and zinc as in instant claim 31.
In regard to instant claim 32, claim 16 of U.S. Patent No. 10,329,637 discloses the same amounts of zirconium, tin, cobalt and zinc as in instant claim 32. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JESSEE R ROE/Primary Examiner, Art Unit 1796